Title: To George Washington from Gardoqui, 12 June 1786
From: Gardoqui, Diego Maria de
To: Washington, George



Sir
New york 12th June 1786.

Upon the arrivall of my good freind Collo. Grayson I was puntualy honour’d with your Excellency’s letter of the 20th Jany the contents whereof gave me the utmost satisfaction flattering myself with the continuance of your correspondence, to which I shall now add that you wou’d make free with, fully assur’d that nothing will be of so real pleasure than your freindly commands.

In a letter I had the honor to write to his Excellency Count of Floridablanca soon after I received your Excellency’s, I had the pleasure to copy the polite paragraph by which you express’d your gratitude to his Majesty, so that I make no doubt but your Excellency’s wishes have or will be complied with in the properest manner.
Spain does certainly afford some very particular curiosities both in Europe & their Americas, & the generosity of the King is always ready to satisfy the wishes of such deserving great characters as your Excellency. This subjectt leads me to take a liberty which I beg you wou’d excuse. Perhaps you have never had an oportunity to see his Majesty’s true manufactur’d cloth so notted for its richness, call’d Vicuña, made of the wool of an animal of that name produced only in Buenos Aires. I have lately been honour’d with some, & I gladly embrace the present oportunity to send you a few yards that you may examine it, & that you wou’d do me the honor to usse it.
I wou’d not have taken such a liberty if I was not contious of the rarety of it, for even in Europe there is none but that which his Majesty grants it, so I repeatt that you wou’d excuse & accept it as a mark of the great consideration & regard I have the honor to subscribe Sir Your most obt Humble servt

James Gardoqui

